Citation Nr: 0109970	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  97-13 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to an increase in the 30 percent rating 
assigned for bilateral residuals of frozen feet prior to 
January 12, 1998.

3.  Entitlement to an increase in the 40 percent rating 
assigned for residuals of cold injury of the right foot from 
January 12, 1998.

4.  Entitlement to an increase in the 40 percent rating 
assigned for residuals of cold injury to the left foot from 
January 12, 1998.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from August 1949 to 
September 1952.  He has been represented throughout his 
appeal by the Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Baltimore, Maryland Regional Office (RO).  By a rating action 
in August 1996, the RO granted service connection for 
frostbite of the feet, and assigned a 10 percent rating 
effective May 21, 1996; however, the RO denied service 
connection for frostbite of the hand and entire body.  A 
notice of disagreement with that determination was received 
in September 1996.  A rating action in January 1997 denied 
service connection for skin cancer.  A statement of the case, 
with respect to the action taken in the August 1996 rating 
action, was issued in January 1997.  A substantive appeal was 
received in April 1997, wherein the veteran also expressed 
disagreement with the denial of service connection for skin 
cancer.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in July 1997.  A complete 
transcript of the hearing is of record.  A VA compensation 
examination was conducted in July 1997.  A supplemental 
statement of the case, addressing all of the issues, was 
issued in September 1997, and the representative submitted a 
VA Form 646 in December 1997 that was accepted by the RO as a 
substantive appeal (in lieu of a VA Form 9) with the denial 
of service connection for skin cancer.  

In June 1998, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing before the 
undersigned Member of the Board in Washington, D.C.  A 
complete transcript of that testimony is also of record.  

In October 1998, the Board remanded the case to the RO for 
additional evidentiary development.  A VA compensation 
examination was conducted in January 1999.  By a rating 
action in March 1999, the RO awarded separate ratings of 30 
percent for residuals of cold injury of the right and left 
foot, effective January 12, 1998, and assigned a 30 percent 
evaluation for bilateral frozen feet prior to January 12, 
1998.  Additional treatment reports were received in May and 
November 1999, and another VA examination was conducted in 
February 2000.  By a rating action in April 2000, the RO 
awarded separate ratings of 40 percent for residuals of cold 
injury of the right and left foot, effective January 12, 
1998.  An SSOC was issued in April 2000.  A VA examination 
was conducted in May 2000.  An SSOC addressing the denial of 
service connection for skin cancer was issued in June 2000.  

The Board notes that the United States Court of Appeals for 
Veterans Claims has held that a rating decision issued 
subsequent to a notice of disagreement, which grants less 
than the maximum available rating, does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of an increased rating for the 
veteran's service-connected residuals of cold injury of the 
feet remains in appellate status.  

For reasons that will be set forth below, the issue of 
entitlement to service connection for skin cancer will be 
addressed in the remand section following the decision.  


FINDINGS OF FACT

1.  The evidence prior to January 12, 1998 discloses that the 
veteran's disability from frostbite of the feet was 
manifested by pain with prolonged walking or standing, cold 
sensitivity and numbness, with color changes and some 
diminished sensation without loss of toes or parts, and 
persistent severe symptoms.  

2.  The veteran's service-connected residuals of cold injury 
of the right foot is productive of symptomatology which, by 
analogy, is no more than that resulting from moderately 
severe incomplete paralysis; there is no marked muscular 
atrophy.  

3.  The veteran's service-connected residuals of cold injury 
of the left foot is productive of symptomatology which, by 
analogy, is no more than that resulting from moderately 
severe incomplete paralysis; there is no marked muscular 
atrophy.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bilateral residuals of frostbite of the feet, in effect 
prior to January 12, 1998, have not been satisfied.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.104, Diagnostic Code 7122 (1997).  

3.  From January 12, 1998, the criteria for a rating in 
excess of 40 percent for residuals of cold injury of the 
right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic 
Codes 7122, 8520 (2000).  

3.  From January 12, 1998, the criteria for a rating in 
excess of 40 percent have not been met for residuals of cold 
injury of the left foot.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code 
7122, 8520 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

The veteran had active service from August 1949 to September 
1952.  His entrance examination, conducted in August 1949, 
was negative for any complaints or findings of skin defects 
or abnormalities.  The service medical records show that the 
veteran was evaluated and treated for frostbite of the feet 
in September 1951; it was noted that he was unable to perform 
field duty.  The service medical records do not reflect any 
further treatment for frostbite of the feet.  

The record is devoid of any medical records from 1952 through 
1996.  The veteran's initial application for service 
connection for frozen feet (VA Form 21-526) was received in 
May 1996.  In conjunction with his claim, the veteran was 
accorded a VA compensation examination in July 1996, at which 
time he reported suffering from frostbite while stationed in 
Korea in 1950.  The veteran complained of poor circulation in 
the feet and legs, episodes of his legs giving out, and 
cramps in his calves at night.  The examiner related that the 
veteran walked to the examining room with difficulty and was 
shuffling.  There was no limp that favored either side.  
There was no cyanosis or clubbing, no discoloration, no 
bruit, and no edema.  Peripheral pulses were 3/4.  There were 
slightly mild varicosities over the left lower extremity in 
the calf region.  There was crepitance in both knees; the 
right calf measured 30cm and the left calf measured 35 cm.  

The veteran had a difficult gait.  Cranial nerves were 
intact.  The Romberg was positive but whether it was due to 
weakness or peripheral neuropathy was unclear.  Deep tendon 
reflexes in the lower extremities were sluggish but present 
with reinforcement.  Position sense was impaired; vibratory 
sense was impaired.  Light touch was questionably impaired.  
Sharp and dull were also questioned.  There was bilateral 
weakness in the lower extremities evidenced by inability to 
do heel and toe walking or hop on one foot more than once, 
and he almost went down with that part of the examination.  
He was able to do a deep knee bend but barely recovered from 
it.  The assessment was history of frostbite in Korea in 
1950, with complaint of night leg cramps and weakness in the 
lower extremities when walking; adequate peripheral pulses 
with mild skin changes of the feet and minimal nail 
dystrophy; and peripheral neuropathy of the lower 
extremities.  

In a supplemental medical report dated in July 1996, it was 
noted that adequate peripheral pulses were shown on 
examination, but that peripheral neuropathy of the lower 
extremities was demonstrated.  It was the examiner's 
assessment that frostbite could not be excluded if the 
condition had been present in the lower extremities.  In an 
addendum to the July 1996 medical examination report, the 
examining physician amended the diagnostic impression to 
reflect that the previous finding of partial atrophy of the 
right calf was consistent with an old poliomyelitis or 
frostbite muscle atrophy.  The physician further noted that 
clinical findings of peripheral neuropathy, right calf 
atrophy, and nail dystrophy were consistent with a frostbite 
injury in "1950," during service.  

The veteran, accompanied by his representative, appeared at a 
hearing before a hearing officer at the RO in July 1997.  The 
veteran testified that he had very little circulation in his 
leg, and he had no feelings.  The veteran also testified that 
his legs cramped up and fell asleep.  The veteran reported 
problems with prolonged standing or walking; he also had 
problems with climbing stairs.  The veteran indicated that 
his feet swelled at different times.  The veteran also 
indicated the legs occasionally became red.  He noted atrophy 
in the calf.  

On examination in July 1997, the veteran reported that for 
the past 10 years, his feet "don't work anymore."  He 
indicated that he was unable to walk properly as a result of 
his condition.  He had a dorsalis pedis and a posterior 
tibial pulse grad 1/4 bilaterally.  There was hair present 
bilaterally and there was a slight delay of the capillary 
return present bilaterally.  There was a fair range of motion 
present bilaterally.  There was poor muscle power present 
bilaterally.  He was unable to stand on his toes.  He was 
unable to do toe-heel supination, pronation or gait.  The 
veteran attributed this problem to weakness in his legs.  
There was a pes cavus deformity present bilaterally with the 
appearance of atrophy of the arches bilaterally.  There was 
an atrophy of the right leg; the circumference of the right 
calf was 28 centimeters, and the circumference of the left 
calf was 32 centimeters.  The examiner was unable to elicit 
Achilles or patellar reflex bilaterally.  There was a poor 
vibratory sensation bilaterally.  There was a poor dull/sharp 
sensation bilaterally.  There was a negative Semmes Weinstein 
test of the feet bilaterally.  There was no plantar response 
elicited.  The diagnosis was neuropathy.  The examiner 
stated, however, he did not think that it was related to 
frostbite as to the nature of it, as he had never seen it 
affect the legs, the feet and the hands the way that it was 
affecting them.  He felt that this had a neurologic 
component, possibly early onset of neurological disease such 
as Charcot-Marie-Tooth.  

At his personal hearing in June 1998, the veteran indicated 
that he experienced numbness in his feet; he was unable to 
feel his feet.  The veteran stated that his nails were all 
deformed, and some of them were completely missing.  The 
veteran also reported a burning sensation in his feet, with 
red spots, white spots, blisters and infections.  The veteran 
testified that he had greater difficulty during cold weather.  
He indicated that the doctors were even considering 
amputation of the toes on both feet.  The veteran related 
that he also experienced constant swelling, especially with 
prolonged sitting and walking; he noted that some days he was 
unable to walk because of the condition of his feet.  The 
veteran explained he had to wear loose fitting footwear on 
his feet.  

The veteran was afforded a VA compensation examination in 
January 1999, at which time he reported loss of sensation and 
numbness, tingling, extreme sensitivity to cold, and pain in 
all of his joints.  There was no amputation and no evidence 
of tissue loss at the feet or hands.  There had been some 
tissue loss on the face related to his basal cell carcinoma 
excision.  The veteran reported paresthesias and numbness of 
both feet.  He also reported chronic pain resembling 
causalgia or reflex sympathetic dystrophy.  It was noted that 
the large toenails on the left and right feet appeared to 
have fungal infections.  There was no evidence that there was 
ulceration or open wounds on either foot.  Both large nails 
were broken and there was evidence of tinea bilaterally on 
both large toes.  The veteran had marked joint stiffness; his 
gait was very stiff.  He was not able to get up or sit down 
in the chair very easily and he had compromise impaired range 
of motion in his hips and knees with flexion and extension.  
There was no edema of the feet.  He had extreme rubor of his 
feet especially with dependency.  There was no callus 
formation or anything in the skin area.  The veteran 
indicated that he felt cold all the time.  He reported 
numbness, tingling, and burning in his feet.  It was noted 
that, on palpation, the feet felt very warm.  There was no 
evidence of any excess sweating on examination.  The veteran 
reported pain and burning in his feet with prolonged 
standing.  The veteran also reported cramping in his legs 
with prolonged sitting and standing.  

On examination, the veteran's gait was stiff and uneven, and 
his posture was slouched.  The extremities were ruborous with 
dependency. There was no edema.  The temperature was warm to 
touch.  There was no significant atrophy.  There were no 
overt ulcerations.  There was no hair growth on the lower 
extremities and he did have evidence of a fungal infection of 
both large toenails.  They were not deformed or atrophic.  
Reflexes were sluggish at 1 to 2+.  The veteran had no 
sensation.  There was minimal sensation with pinprick.  The 
weakness was evidence in the left lower extremity on the left 
of 5; his strength was only a 2/5.  On the right lower 
extremity his strength was 3/5.  He had a full range of 
motion with crepitus throughout.  There was no evidence of 
pes planus.  There was no callus on either foot.  There was 
no loss of tissue or digits with any of the affected parts.  
Peripheral pulses were good.  They were 2+ bilaterally in 
both feet.  There was hair in the feet and ankles and shin 
area.  There was no evidence of any edema.  

The examiner concluded that the veteran had a functional 
impairment, probably related to a history of cold injury.  
The examiner noted that there was pain, numbness, cold 
sensitivity, arthralgia, there was no tissue loss, there were 
nail abnormalities, and there were slight color changes with 
changes in position.  The examiner also reported findings of 
locally impaired sensation, there was no hyperhidrosis, and 
there were no x-rays performed.  He explained that the 
veteran had severe degenerative joint disease in the hips, 
knees, shoulders and ankles.  There was no swelling of the 
joints or redness.  The examiner further concluded that the 
lower extremity impairment may be attributed to his history 
of frostbite injury and the residuals.  

Received in May 1999 were VA treatment reports dated from 
June 1995 to December 1998, which show treatment primarily 
for a skin disorder.  These records do not reflect any 
complaints or clinical findings pertaining to residuals of 
frozen feet.  VA progress notes dated in July 1999 reflect 
that the veteran was treated with physical and occupational 
therapy for peripheral neuropathy secondary to frostbite with 
difficulty ambulating.  On July 9, 1999, it was noted that 
the veteran was ambulating with a cane but it did not provide 
enough support.  He was then furnished Canadian crutches and 
a wheeled walker.  

The veteran was afforded another VA examination in February 
2000, at which time he complained of difficulty with balance.  
He stated he was bothered by cold temperature and was unable 
to generally leave his house when the weather turned cold.  
The veteran indicated that he occasionally got lightning 
pains into the left leg and felt that his left leg was worse 
than the right, even though he had noticeable difference in 
size between the right and left leg.  The veteran reported 
temperature and color changes, sweating and numbness in the 
feet and the entire lower extremities.  He also reported 
chronic pain in the lower extremities, associated with 
difficulty sitting, standing, and getting comfortable.  He 
had fungal nail infections in the feet with peeling, and 
difficulty with nail growth.  The veteran indicated that he 
had cold sensation whenever his feet were exposed and excess 
sweating whenever they were covered.  He took no medication 
for pain.  

On examination, he had a wide-based antalgic gait.  He used a 
cane in the right hand for ambulation.  He was unable to 
stand with his feet together without support implying 
cerebellar dysfunction.  He has a tremor that was postural 
with a component of dysmetria, also implying cerebellar 
dysfunction.  He had no hair growth on the lower extremities.  
He had some skin thickening and peeling in the feet.  He also 
had fungal nail infections.  He had no pinprick or vibratory 
sensation in the lower extremities.  He had no elicitable 
deep tendon reflexes.  The right calf measures approximately 
4.5 cm smaller than the left.  He had no foot drop noticeable 
on examination.  He did not use ankle braces.  His strength, 
when encouraged, was 4+/5 in all the lower extremity muscle 
groups and atrophy in the legs and feet.  He had some 
flattening to the thenar and hypothenar eminences, as well.  
Plantar responses were not elicitable.  He could briefly 
stand on his toes on the left foot.  He was able to get his 
heel off the ground on the right and he could briefly stand 
on his heels with support, but he lost his balance quickly.  

The examiner noted that the veteran's history was consistent 
with cold exposure injury and peripheral neuropathy could 
certainly result from that.  He also noted that peripheral 
neuropathy could also result from long-term, chronic alcohol 
use.  The examiner explained that the veteran likely had both 
causes as an etiology.  In addition, the loss of bulk in the 
lower extremity, right greater than left, would imply a 
radicular disorder, as well.  He noted that the veteran had 
palpable pulses, the posterior tibial on the right and the 
dorsalis pedis on the left.  His skin temperature in the feet 
alternated from cold to warm.  The nails on the toes were all 
involved with fungal infection, deformed and one seemed 
ingrown.  His pin sensation was absent in the lower 
extremities.  There was no noticeable joint deformity or 
swelling.  The lower extremities did not have any hair 
growth.  X-rays of the feet showed demineralization of the 
bones, narrowing of the interphalangeal and 
metatarsophalangeal joints, a spur at the posterior superior 
aspect of the left calcaneus and calcifications at the distal 
left anterior tibial artery and left anterior dorsalis pedis 
artery.  


II.  Legal analysis.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2000).  Where entitlement to compensation has 
already been established, and an increase in a disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  

The Board notes that the veteran's service-connected 
residuals of frozen feet are evaluated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7122.  During the pendency of this 
appeal, regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4 (2000), including the 
criteria for evaluating diseases of the arteries and veins.  
The first amendment to the Schedule was effective January 12, 
1998. See 62 Fed. Reg. 65207 through 65224 (December 11, 
1997).  The modified rating schedule changed the rating 
criteria for residuals of frozen feet, reclassified as 
residuals of cold injury, under Diagnostic Code 7122.  See 62 
Fed. Reg. 65218 (December 11, 1997).  The criteria more 
accurately reflect the range of effects that cold injury may 
produce, such as arthralgia, tissue loss, nail abnormalities, 
numbness, locally impaired sensation, and color changes.  Id.

The rating criteria for residuals of cold injury in the 
Schedule were again amended, effective August 13, 1998, in 
order to incorporate additional comments VA had received on 
the proposed criteria.  See 63 Fed. Reg. 37778 through 37779 
(July 14, 1998).  The additional amendment clarified that 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., should be separately evaluated unless they are used to 
support an evaluation under Diagnostic Code 7122.  Id.  It 
was also noted that arthralgia is but one type of pain that 
will satisfy the evaluation criterion.  63 Fed. Reg. 37779 
(July 14, 1998).  The rating criteria under Diagnostic Code 
7122, as revised in January 1998, remained the same and as 
such, the changes made as of August 13, 1998, are 
nonsubstantive and were made, as noted, to clarify the 
changes that became effective on January 12.  

Where a law or regulation changes while a claim is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  However, the effective date 
for any award granted pursuant to a liberalizing law cannot 
be earlier than the date of enactment of the law.  Therefore, 
the Board will proceed to analyze the veteran's claims for 
increased evaluations after January 12, 1998 under both sets 
of criteria.  

Prior to January 12, 1998, the veteran's residuals of 
frostbite of the feet were evaluated as 30 percent disabling 
pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7122 (1997).  
Under the rating criteria in effect prior to January 12, 1998 
for evaluation of residuals of frozen feet, Diagnostic Code 
7122 provides for a 10 percent disability evaluation for mild 
residuals of bilateral or unilateral frozen feet or 
chilblains.  A 20 percent evaluation will be assigned where 
there is evidence of unilateral persistent moderate swelling, 
tenderness, redness, etc; a 30 percent evaluation will be 
assigned where there is evidence of bilateral persistent 
moderate swelling, tenderness, redness or unilateral loss of 
toes, or parts, and persistent severe symptoms.  A 50 percent 
rating requires bilateral loss of toes, or parts, and 
persistent severe symptoms.  38 C.F.R. § 4.104, Diagnostic 
Code 7122 (effective prior to January 12, 1998).  With 
extensive losses higher ratings may be found warranted by 
reference to amputation ratings for toes and combination of 
toes; in the most severe cases, ratings for amputation or 
loss of use of one or both feet should be considered.  There 
is no requirement of loss of toes or parts for the persistent 
moderate or mild under this diagnostic code.  Note, 38 C.F.R. 
§ 4.110, Diagnostic Code 7122 (1997).  

Under the new criteria of Diagnostic Code 7122, a 10 percent 
evaluation for residuals of a cold injury is for application 
when the disability is manifested by pain, numbness, cold 
sensitivity, or arthralgia.  A 20 percent evaluation is 
warranted when the disability is manifested by pain, 
numbness, cold sensitivity, or arthralgia plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts.  A 30 percent evaluation 
will be assigned where there is evidence of pain, numbness, 
cold sensitivity, or arthralgia plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  38 C.F.R. 
§ 4.104 (effective January 12, 1998).  Moreover, Note 2 
instructs to evaluate each affected part (hand, foot, ear, 
nose) separately and combine the ratings, if appropriate, in 
accordance with §§ 4.25 and 4.26 (1998).  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (effective January 12, 1998).  

The Board has reviewed the evidence of record prior to 
January 12, 1998 but finds no basis for an evaluation in 
excess of 30 percent.  The medical evidence shows that the 
veteran's residuals of frozen feet were manifested by pain 
numbness, weakness, tingling, and loss of sensation; however, 
it does not show that he suffered from a loss of toes or 
parts of toes.  Further, there is no evidence that the 
veteran had loss of use of either or both feet as that term 
is defined under the applicable criteria.  See 
3.350(a)(2)(1999).  Likewise, the Board finds no basis for an 
increased evaluation for the residuals of each foot after 
January 12, 1998.  The separate 30 percent evaluations 
assigned to the veteran's frozen feet are the highest 
afforded under the revised criteria.  Further, the veteran's 
disability picture most nearly approximates the 30 percent 
evaluation for each foot in that his symptoms include pain, 
numbness, cold sensitivity, color changes, locally impaired 
sensation, and hyperhidrosis.  As aforementioned, the veteran 
does not suffer from loss of toes, and so would not be 
entitled to a 50 percent evaluation under the former 
criteria.  

The Board observes that the veteran has been consistently 
diagnosed with peripheral neuropathy due to his bilateral 
frozen feet and that much of his symptomatology is related to 
this neuropathy.  As a result, his disability is also 
currently evaluated by analogy to the rating criteria of 
Diagnostic Code 8520 for paralysis of the sciatic nerve.  
Under this Code, a 40 percent rating is warranted for 
moderately severe incomplete paralysis; the next higher 
rating of 60 percent is for application for severe incomplete 
paralysis with marked muscular atrophy.  Complete paralysis 
of the sciatic nerve is rated 80 percent disabling and 
requires evidence of foot drop, and no active movement 
possible of the muscles below the knees and weakened flexion 
of the knee or (very rarely) lost.  The term "incomplete 
paralysis" with this code and other peripheral nerve 
injuries indicates a degree of loss or impaired function that 
is substantially less than the type pictured for complete 
paralysis; when the involvement is wholly sensory, the rating 
should be fore the mild, or at most, the moderate degree.  
See 38 C.F.R. § 4.124a (2000).  

The evidence clearly shows that the veteran suffers from 
peripheral neuropathy secondary to cold exposure and 
residuals of frozen feet.  He has testified that the pain is 
on a 24-hour basis and that it measured at least 3 at all 
times and flares to a 9.  He further stated that he is unable 
to sit or stand for long periods or walk for long distances, 
and that he also suffers from numbness, weakness, and 
cramping of the feet.  On VA examination in January 1999, it 
was noted that the veteran had weakness in the lower 
extremities.  There was no marked deformity or swelling of 
any of the joints; there was no loss of tissue or digits with 
any of the affected parts.  Peripheral pulses were good.  
There was no evidence of edema.  The examiner indicated that 
there was no swelling of the joints or redness at that time.  
There was locally impaired sensation, but there was no 
hyperhidrosis.  The veteran underwent another VA examination 
in February 2000, at which he had no sensation in the lower 
extremities.  The examiner noted that despite some atrophy in 
the legs and feet, strength was 4+/5 in all the lower 
extremity muscle groups.  He had no foot drop noticeable on 
examination, and he does not use an ankle brace.  

As detailed above, the clinical findings on the recent 
February 2000 VA examination revealed some sensory deficits 
in the lower extremities with some spasticity of the muscles 
of the legs.  However, there was no evidence of significant 
muscle wasting for atrophy and he did not have foot drop.  
Further although he required the assistance the use of cane 
for ambulating, he could walk without the assistance of a 
wheelchair or another person.  Accordingly, the pertinent 
findings in this examination did not reflect an overall 
disability corresponding to the above-cited criteria for a 
higher rating under Diagnostic Code 8520, and there is no 
clinical evidence of increased ratable impairment of the 
lower extremities as contemplated by law and the schedular 
criteria.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1; See also 
Tallman v. Brown, 7 Vet. App. 453, 464-65 (1995).  In short, 
the recently obtained clinical evidence does not show a 
"severe" case of incomplete paralysis of the sciatic nerve; 
specifically, it is not shown by the medical findings of 
record that the veteran has "marked muscular atrophy" of 
his legs.  

The veteran's main complaints of pain, numbness, cold 
sensitivity, and cramping have been recognized by rating each 
foot as moderately severe by analogy to Code 8520.  The Board 
is unable to find that the impairment is so severe with 
marked muscular atrophy so as to warrant higher ratings.  The 
veteran is still able to stand and walk to some degree, 
although clearly he is limited.  Nevertheless, his abilities 
in this regard, while limited, do not demonstrate more than 
moderately severe impairment.  In sum, the Board concludes 
that the current 40 percent rating assigned for each foot 
adequately reflects the current degree of impairment.  In 
view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for an 
increased rating for residuals of cold injury to the right 
and left feet.  38 U.S.C.A. § 5107.  


ORDER

A rating in excess of 30 percent for bilateral residuals of 
frozen feet prior to January 12, 1998 is denied.  

A rating in excess of 40 percent for residuals of cold injury 
of the right foot from January 12, 1998 is denied.  

A rating in excess of 40 percent for residuals of cold injury 
to the left foot from January 12, 1998 is denied.  


REMAND

Based on its review of the foregoing, the Board finds that 
the veteran initially claimed service connection for skin 
cancer claimed as a residual of cold exposure.  Indeed, right 
from the very beginning, veteran's central argument has been 
that skin cancer developed as a result of being exposed to 
extreme cold weather while on active duty in Korea.  However, 
in a Statement of Accredited Representative in Appealed Case, 
dated in December 1997, the veteran's representative raised 
the issue of service connection for skin cancer secondary to 
radiation exposure.  Consequently, when the Board remanded 
this case to the RO in October 1998, it noted that the 
veteran had raised a claim of entitlement to service 
connection for skin cancer on the alternate basis of 
radiation exposure pursuant to 38 C.F.R. § 3.309(d).  It was 
noted that the issue had not been prepared for appellate 
review, and the matter was referred to the RO for appropriate 
action as it had a material bearing on the skin cancer issue 
already on appeal.  

However, the record does not clearly reflect that the Board 
has jurisdiction over the question of entitlement to service 
connection for skin cancer secondary to radiation exposure.  
Indeed, that issue was not even addressed by the RO until 
after the 1998 Board remand, and the reference to that issue 
in the June 2000 SSOC, inexplicably considered in the context 
of the previously denied claim, does not clearly constitute 
an adjudication of that issue.  

In view of the foregoing, and to afford the veteran every 
consideration with respect to the instant appeal, the Board 
finds that the best way to remedy the procedural and 
jurisdictional problems in this case is for the RO to contact 
the veteran and determine whether he wishes to pursue a claim 
for service connection for skin cancer based on radiation 
exposure.  

The Board further notes that, following a VA examination in 
February 2000 examination, the examiner stated that the skin 
cancer on the veteran's face, where he states that he was 
more severe frostbitten, would be consistent with his cold 
exposure.  However, the SSOC issued in June 2000 does not 
reflect consideration of that evidence as required by 38 
C.F.R. § 19.31 (2000).  Therefore, a remand is required in 
order to ensure due process to the veteran.  See also 38 
C.F.R. § 19.37(a) (2000); Thurber v. Brown, 5 Vet. App. 119, 
126 (1993).  

In order to ensure that the veteran's due process rights are 
not violated, corrective action needs to be taken by the RO, 
to include adjudication of the claim for service connection 
for skin cancer with review of the service medical records 
and consideration of all theories of service connection, 
followed by preparation of an SSOC complete enough to allow 
the veteran to present argument on appeal.  38 C.F.R. 
§§ 19.29, 19.31.  

The VA examinations performed subsequent to the October 1998 
Board remand yielded various medical evidence regarding the 
nature of the veteran's skin cancer, but the medical evidence 
of record is still not adequate for appellate disposition.  A 
neurologist who examined the veteran in February 2000 opined 
that the skin cancer was consistent with the veteran's cold 
exposure during service.  The report of a subsequent VA 
examination in May 2000 reported an assessment of scars, 
solar lentigines.  It is clear that the claims folder was not 
made available for the examiner's review.  In the report of 
the examination, the examiner specifically indicated that 
there were no records in "this" VA computer regarding the 
veteran's previous "skin cancer surgeries."  However, of 
record are VA treatment records dated from June 1995 through 
December 1998 which show that the veteran underwent removal 
of right facial basal cell carcinoma in June 1995.  

In light of the foregoing, the Board finds that the evidence 
of record is insufficient to decide the issues of service 
connection with any certainty and since the Board cannot 
exercise its own independent judgment on medical matters, 
further examination is required, to include an opinion based 
on review of the entire record.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

The Board also observes that the United States Congress has 
recently passed, and the President has signed into law, 
legislation repealing the requirement that a claim be well-
grounded.  Several bills were involved in that process, and 
the legislation which now governs cases such as this is the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096.  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection. Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5103A(f)).  With further regard to 
the new statute, the Veterans Benefits Administration has 
issued Fast Letter 00-87 (Nov. 17, 2000), and Fast Letter 00-
92 (Dec. 13, 2000), providing interim guidance for claims 
processing until such time as regulations implementing the 
new statute are in place.  The Board is confident that the RO 
will take those recent claims-adjudication enhancements into 
consideration in effectuating this Remand.  

In view of the above-cited decisions of the Court and 
applicable legal criteria, the Board concludes that 
additional development of the record is required prior to 
appellate consideration of the veteran's claim.  Accordingly, 
this case is hereby REMANDED to the RO for the following 
actions:

1.  The veteran should be requested to 
clarify whether the veteran wishes to 
pursue an appeal as to the issue of 
entitlement to service connection for 
skin cancer due to radiation exposure, or 
whether his claim is based only on 
exposure to cold.  If he does not, he 
must withdraw the issue, as to claimed 
radiation exposure, in writing.  If the 
veteran indicates that he wishes to 
pursue such an appeal, the RO should 
advise the veteran of its decision as to 
this issue and of his appellate rights.  

2.  The veteran should be scheduled for 
another VA dermatological examination in 
order to determine the nature and 
etiology of his claimed skin cancer.  The 
claims folder and a separate copy of this 
remand must be made available for review 
by the examiner prior to this 
examination.  The examiner should specify 
in the report whether the claims file was 
available for review.  Any necessary 
testing should be scheduled and 
accomplished and the results reported in 
detail.  The examiner should be asked to 
provide a diagnosis for any skin disorder 
found on examination.  The examiner 
should also be asked to thoroughly review 
the veteran's medical history and to 
provide an opinion as to etiology for any 
condition found on examination.  In 
particular, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that such skin disorder, to 
include skin cancer, was related to any 
incident of service (to include both the 
veteran's cold exposure and/or exposure 
to radiation).  The examiner should 
explain the medical findings and 
principles which support his or her 
conclusions.  The report of the 
examination should be associated with the 
veteran's claims folder.  The examiner 
should specifically address the comment 
expressed by the VA examiner during the 
February 2000 examination.  A complete 
rationale for any opinion expressed 
should be provided, to include setting 
forth the reasons and bases for any such 
conclusion in a clear logical and legible 
manner.  

3.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.  Specific attention is 
directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of all test 
reports, special studies or opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (2000).  

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for skin cancer.  If the 
decision remains adverse to the veteran, 
both he and his representative should be 
furnished an SSOC, which summarizes the 
pertinent evidence, all applicable law 
and regulations, as well as the reasons 
and bases for the decisions reached.  The 
veteran and his representative should 
then be afforded the requisite period of 
time in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 



